 

Exhibit 10.2

 



EXECUTION VERSION

 



LICENSE AGREEMENT

 

This License Agreement (together with all Exhibits hereto, this “Agreement”) is
entered into as of this 16th day of May, 2016 (the “Effective Date”), by and
between President and Fellows of Harvard College, a charitable corporation of
Massachusetts having an office at Richard A. and Susan F. Smith Campus Center,
Suite 727, 1350 Massachusetts Avenue, Cambridge, Massachusetts 02138
(“Harvard”), and ReWalk Robotics, Ltd. a company existing under the laws of the
State of Israel, having a place of business at 200 Donald Lynch Blvd.,
Marlborough, MA 01752 (“Licensee”). Harvard and Licensee each shall be referred
to herein as a “Party” and together as the “Parties.”

 

WHEREAS, certain technology claimed in the Licensed Patent Rights (as defined
below) and included in the Licensed Know-How was developed in research conducted
by Harvard researcher Dr. Conor Walsh, together with others at the Wyss
Institute for Biologically Inspired Engineering at Harvard University; and

 

WHEREAS, Licensee wishes to obtain a license under the Licensed Patent Rights
and Licensed Know-How; and

 

WHEREAS, Harvard desires to have products based on the inventions described in
the Licensed Patent Rights developed and commercialized to benefit the public;
and

 

WHEREAS, Licensee has represented to Harvard, in order to induce Harvard to
enter into this Agreement, that Licensee shall commit itself to commercially
reasonable efforts to develop, obtain regulatory approval for and commercialize
such products in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.Definitions.

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, will have
the meanings specified below. Terms with an initial capital letter used in this
Agreement that are not defined below will have the meaning set forth in the
Collaboration Agreement.

 

1.1              “Active” means, with respect to a Soft Exosuit, technology that
commands motors to apply torques at joint(s) beyond adjusting pretension levels.

 

1.2              “Affiliate” means, with respect to a person, organization or
entity, any person, organization or entity controlling, controlled by or under
common control with, such person, organization or entity. For purposes of this
definition only, “control” of another person, organization or entity will mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the activities, management or policies of such person, organization
or entity, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the foregoing, control will be presumed to exist
when a person, organization or entity (a) owns or directly controls fifty
percent (50%) or more of the outstanding voting stock or other ownership
interest of the other organization or entity or (b) possesses, directly or
indirectly, the power to elect or appoint fifty percent (50%) or more of the
members of the governing body of the other organization or entity. The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such cases such lower percentage will be substituted in the
preceding sentence.

 



* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

1.3              “Calendar Quarter” means each of the periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31 during the Term.

 

1.4              “Clinical Data” means all records, reports, data and
information and other Know-How concerning the Licensed Products that is or was
created as a result of or in connection with the conduct of a clinical trial.

 

1.5              “Collaboration Agreement” means the research collaboration
agreement entered into by the Parties as of the Effective Date under which the
Parties will perform a Research Plan as defined therein.

 

1.6              “Consulting Invention” means any patentable invention (other
than a Joint Consulting Invention) conceived and/or reduced to practice solely
by Dr. Walsh within three (3) years after the Effective Date (so long as he is
employed by Harvard during such three (3) year period) in his performance of
consulting or other services for Licensee which is dominated by a Valid Claim
within the Harvard Background Patents.

 

1.7              “Consulting Patent Rights” means any Patent Rights for any
patent application or patent that claim any Consulting Invention, in each case
solely to the extent the claims are directed to the subject matter of such
Consulting Invention.

 

1.8              “Control” means, with respect to any Know-How, Patent Rights,
other intellectual property rights or trade secrets, the legal authority or
right (whether by license or otherwise) of a Party to grant a license or a
sublicense of or under such Know-How, Patent Rights, or other intellectual
property rights to another Person, or to otherwise disclose such trade secrets
to another Person, without breaching the terms of any agreement with a third
party, or misappropriating the trade secrets of a third party.

 

1.9              “Design Freeze” means the date that the design specifications
of a Licensed Product have been achieved in accordance with the Licensee’s
quality system, which date shall be indicated in a written notice provided by
Licensee to Harvard.

 

1.10          “Developing Country” means any low-income or lower-middle-income
country, as defined by the World Bank, except for India.

 

1.11          “Development Milestones” means the development and
commercialization milestones set forth in Exhibit 1.11 hereto.

 

1.12          “Development Plan” means the plan for the development and
commercialization of Licensed Products attached hereto as Exhibit 1.12, as such
plan may be adjusted from time to time pursuant to Section 3.2.

 

1.13          “Distributor” means a third party whom Licensee, its Affiliate or
a Sublicensee engages to offer for sale, sell and/or import Licensed Products
purchased from Licensee, such Affiliate or such Sublicensee, as applicable, for
resale by such third party under the label of Licensee, such Affiliate or such
Sublicensee, as applicable; provided that the term “Distributor” shall not
include any person or entity who pays Licensee, its Affiliate or a Sublicensee
any consideration (in any form) with respect to such engagement other than the
consideration paid for the purchase of such Licensed Products.

 

1.14          “European Economic Area” or “EEA” means the twenty-eight members
of the European Union, Iceland, Liechtenstein, Norway, Switzerland and Turkey.

 

1.15          “Field” means Active Medical Lower Limb Soft Exosuits.

 



  2 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.16          “First Commercial Sale” means the date of the first sale or lease
by Licensee, its Affiliate or a Sublicensee of a Licensed Product to a third
party for end use (or use by a lease) or consumption of such Licensed Product
following receipt of any required Marketing Clearance in the country in which
such Licensed Product is sold or leased, excluding, however, any sale or other
distribution (including leases) for use in a clinical study.

 

1.17          “Governmental Authority” means any transnational, domestic or
foreign federal, state or local governmental, regulatory or administrative
authority, department, court, agency or official, including any political
subdivision thereof.

 

1.18          “Harvard Background Patents” means, in each case to the extent
owned or Controlled by Harvard as of the Effective Date, all of the Patent
Rights for the patents and patent applications identified as “Harvard Background
Patents” in Exhibit 1.25.

 

1.19          “Harvard Type A Invention” means any patentable invention that
either (a) is conceived and reduced to practice (i) (x) in the performance of
the Research Plan during the Research Term or (y) conceived in the performance
of the Research Plan during the Term and reduced to practice within one (1) year
after termination or expiration of the Research Term, (ii) for which at least
one inventor is a member of the Harvard Team (but no inventor is a member of the
Company Team) and (iii) which is dominated by a Valid Claim within the Harvard
Background Patents (regardless of whether or not such Valid Claim ultimately
issues); or (b) is deemed a Harvard Type A Invention pursuant to Section 5.2.4
of the Collaboration Agreement.

 

1.20          “Harvard Type A Patent Rights” means all of the Patent Rights for
any patents or patent applications that claim any Harvard Type A Invention, in
each case solely to the extent the claims are directed to the subject matter of
such Harvard Type A Invention.

 

1.21          “Joint Consulting Invention” means any patentable invention
conceived and/or reduced to practice jointly by (a) one or more employees or
consultants of Licensee and (b) Dr. Walsh within [**] after the Effective Date
(for so long as Dr. Walsh is employed by Harvard during such [**] period) in the
performance of consulting or other services for Licensee which is dominated by a
Valid Claim within the Harvard Background Patents.

 

1.22          “Joint Consulting Patent Rights” means any Patent Rights for any
patent or patent application that claim any Joint Consulting Invention, in each
case solely to the extent the claims are directed to the subject matter of such
Joint Consulting Invention.

 

1.23          “Know-How” means all data, materials, compositions, methods,
processes, analyses, formulae, know-how, trade secrets, unpatented inventions
(whether patentable or unpatentable and whether or not reduced to practice),
technology, and information generated in the performance of the Research, but
excluding Inventions.

 

1.24          “Licensed Know-How” means all Know-How that is owned or Controlled
by Harvard as of the Effective Date that (a) is set forth on Exhibit 1.24
hereto; or (b) the Parties both (i) mutually agree was known by a member of the
Harvard Team or Dr. Walsh as of the Effective Date and is necessary for an
individual who is reasonably skilled in the relevant art to enable him/her to
practice the Harvard Background Patents; and (ii) mutually agree to add to
Exhibit 1.24.

 

1.25          “Licensed Patent Rights” means (a) the Harvard Background Patents
and (b) any Licensed Type A Patents, Consulting Patent Rights and Joint
Consulting Patent Rights subsequently added to Exhibit 1.25 pursuant to Sections
2.5 or 2.6, as applicable.

 



  3 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.26          “Licensed Product” means on a country-by-country basis, any
product, the making, using, selling, offering for sale, importing or exporting
in the country in question would (without the license granted hereunder)
infringe directly, indirectly by inducement of infringement, or indirectly by
contributory infringement, at least one pending Valid Claim or issued Valid
Claim in that country.

 

1.27          “Marketing Clearance” means all approvals from the relevant
Regulatory Authority of a country necessary to market and sell a Licensed
Product in such country.

 

1.28          “Medical Lower Limb” means actively affecting leg movement in
patients with gait impairments resulting from lack of proper muscle function due
to neurological impairment, muscular degeneration or advanced aging.

 

1.29          “Net Sales” means the gross amount billed or invoiced by or on
behalf of Licensee, its Affiliates or Sublicensees (in each case, the “Invoicing
Entity”) on sales, leases or other transfers of Licensed Products, less the
following to the extent applicable with respect to such sales, leases or other
transfers and not previously deducted from the gross invoice price: (a)
customary trade, quantity or cash discounts to the extent actually allowed and
taken; (b) amounts actually repaid or credited by reason of rejection or return
of any previously sold, leased or otherwise transferred Licensed Products; (c)
customer freight charges that are paid by or on behalf of the Invoicing Entity;
and (d) to the extent separately stated on purchase orders, invoices or other
documents of sale, any sales, value added or similar taxes, custom duties or
other similar governmental charges levied directly on the production, sale,
transportation, delivery or use of a Licensed Product that are paid by or on
behalf of the Invoicing Entity, but not including any tax levied with respect to
income; provided that:

 

1.29.1    in any transfers of Licensed Products between an Invoicing Entity and
an Affiliate or Sublicensee of such Invoicing Entity not for the purpose of
resale by such Affiliate or Sublicensee, Net Sales will be equal to the fair
market value of the Licensed Products so transferred, assuming an arm’s length
transaction made in the ordinary course of business, and

 

1.29.2    in the event that an Invoicing Entity receives non-cash consideration
for any Licensed Products or in the case of transactions not at arm’s length
with a non-Affiliate of an Invoicing Entity, Net Sales will be calculated based
on the fair market value of such consideration or transaction, assuming an arm’s
length transaction made in the ordinary course of business.

 

Sales of Licensed Products by an Invoicing Entity to its Affiliate or a
Sublicensee for resale by such Affiliate or Sublicensee will not be deemed Net
Sales. Instead, Net Sales will be determined based on the gross amount billed or
invoiced by such Affiliate or Sublicensee upon resale of such Licensed Products
to a third party purchaser.

 

1.30          “Non-Royalty Sublicense Income” means any payments or other
consideration that Licensee or any of its Affiliates receives in connection with
a Sublicense, other than royalties based on Net Sales. If Licensee or its
Affiliate receives non-cash consideration in connection with a Sublicense or in
the case of transactions not at arm’s length, Non-Royalty Sublicense Income will
be calculated based on the fair market value of such consideration or
transaction, at the time of the transaction, assuming an arm’s length
transaction made in the ordinary course of business.

 

1.31          “Patent Rights” means, with respect to any patents or patent
applications, all of the following: (a) such patents and patent applications
(including the PCT and/or U.S. utility application claiming priority to such
application(s) that are filed on or before the one year conversion date of such
application(s)); (b) any patent or patent application that claims priority to
and is a divisional, continuation, reissue, renewal, reexamination, substitution
or extension of any patent application identified in (a); (c) any patents
issuing on any patent application identified in (a) or (b), including any
reissues, renewals, reexaminations, substitutions or extensions thereof; (d) any
claim of a continuation-in-part application or patent (including any reissues,
renewals, reexaminations, substitutions or extensions thereof) that is entitled
to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of
any patent or patent application identified in (a), (b) or (c) or of the claims
identified in (d); and (f) any supplementary protection certificates, pediatric
exclusivity periods, any other patent term extensions and exclusivity periods
and the like of any patents and patent applications identified in (a) through
(e).

 



  4 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.32          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a Governmental Authority.

 

1.33          “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the manufacturing and marketing of
a Licensed Product, including the Food and Drug Administration in the United
States and any foreign equivalent.

 

1.34          “Research Term” means the term of the Collaboration Agreement.

 

1.35          “Soft Exosuit” means assistive technology comprised of (i) a
motor/gear-driven actuation system, (ii) Bowden-cable-based transmission, (iii)
a textile-based human interface, (iv) wearable sensors and (v) algorithms to
control assistance.

 

1.36          “Sublicense” means: (a) any right granted, license given or
agreement entered into by Licensee to or with any other person or entity, under
or with respect to or permitting any use or exploitation of any of the Licensed
Patent Rights or otherwise permitting the development, manufacture, marketing,
distribution, use and/or sale of Licensed Products; (b) any option or other
right granted by Licensee to any other person or entity to negotiate for or
receive any of the rights described under clause (a); or (c) any standstill or
similar obligation undertaken by Licensee toward any other person or entity not
to grant any of the rights described in clause (a) or (b) to any third party; in
each case regardless of whether such grant of rights, license given or agreement
entered into is referred to or is described as a sublicense.

 

1.37          “Sublicensee” means any person or entity granted a Sublicense.

 

1.38          “Territory” means worldwide.

 

1.39          “Third Party Proposed Product” means an actual or potential
Licensed Product that is for an application or market segment for which Harvard
reasonably believes a Licensed Product is not being actively developed and
commercialized by Licensee, its Affiliates or any Sublicensee hereunder.

 

1.40          “Valid Claim” means, on a country-by-country basis: (a) a claim of
an issued and unexpired patent within the Licensed Patent Rights that has not
been (i) held permanently revoked, unenforceable, unpatentable or invalid by a
decision of a court or governmental body of competent jurisdiction, unappealable
or unappealed within the time allowed for appeal, (ii) rendered unenforceable
through disclaimer or otherwise, (iii) abandoned or (iv) permanently lost
through an interference or opposition proceeding without any right of appeal or
review; or (b) a pending claim of a pending patent application within the
Licensed Patent Rights that (i) has been asserted and continues to be prosecuted
in good faith and (ii) has not been abandoned or finally rejected without the
possibility of appeal or refiling.

 



  5 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

1.41          Additional Defined Terms. The following capitalized terms shall
have the meanings ascribed to them in the following sections of this Agreement:

 

Abandoned Patent Rights Section 6.3 Agreement Preamble Bankruptcy Code Section
11.18 Challenging Party Section 4.6 Challenge Proceeding Section 4.6 Claims
Section 9.1 Effective Date Preamble Ex-Field Licensee Section 11.17 Explanation
Section 3.4 [**] Exhibit 11 Harvard Preamble Harvard Names Section 11.3
Indemnitees Section 9.1 Infringement Section 7.1 Initial Deadline Section 3.4.2
Licensed Type A Patents Section 2.5 Licensee Preamble OTD Section 2.6.4 Party or
Parties Preamble Plan Section 3.4 Reimbursed Costs Section 11.17 Second Deadline
Section 3.4.4 Suit Section 11.6 Term Section 10.1 Third Deadline Section 3.4.5

 

2.License.

 

2.1              License Grants. Subject to the terms and conditions set forth
in this Agreement, Harvard hereby grants to Licensee (a) an exclusive,
royalty-bearing license under the Licensed Patent Rights (and (x) if an option
for an exclusive license thereunder has been exercised in accordance with
Section 6.2.3 of the Collaboration Agreement, under Harvard’s interest in and to
the Joint Patents Rights; and (y) if an option for an exclusive license
thereunder has been exercised in accordance with Section 2.6.6, under Harvard’s
interest in and to the Joint Consulting Patents Rights) solely to make, have
made, offer for sale, sell, have sold, repair, service and import Licensed
Products solely within the Field and in the Territory; and (b) a non-exclusive,
royalty-free license to use any Licensed Know-How both (i) for internal research
purposes and (ii) to make, have made, offer for sale, sell, have sold, repair,
service, and import Licensed Products solely within the Field in the Territory;
provided, however, that:

 

2.1.1        Harvard retains the right, for itself and for other not-for-profit
research organizations to practice the Licensed Patent Rights and use the
Licensed Know-How, in each case, within the scope of the licenses granted above,
solely for research, educational and scholarly purposes; and

 

2.1.2        the United States federal government retains rights in the Licensed
Patent Rights and Licensed Know-How pursuant to 35 U.S.C. §§ 200-212 and 37
C.F.R. § 401 et seq., and any right granted in this Agreement greater than that
permitted under 35 U.S.C. §§ 200-212 or 37 C.F.R. § 401 et seq. will be subject
to modification as may be required to conform to the provisions of those
statutes and regulations.

 



  6 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

2.2              Affiliates; Sublicensees; Distributors. The license granted to
Licensee under Section 2.1 includes the right to have some or all of Licensee’s
rights or obligations under this Agreement exercised or performed by one or more
of Licensee’s Affiliates; Sublicensees or Distributors on Licensee’s behalf;
provided, however, that:

 

2.2.1        no such Affiliate, Sublicensee or Distributor shall be entitled to
grant, directly or indirectly, to any third party any right of whatever nature
under, or with respect to, or permitting any use or exploitation of, any of the
Licensed Patent Rights or Licensed Know-How, including any right to develop,
manufacture, market or sell Licensed Products; and

 

2.2.2        any act or omission taken or made by an Affiliate, Sublicensee or
Distributor of Licensee under this Agreement will be deemed an act or omission
by Licensee.

 

2.3              Sublicenses.

 

2.3.1        Sublicense Grant. Licensee will be entitled to grant Sublicenses to
third parties under the license granted pursuant to Section 2.1 subject to the
terms of this Section 2.3. Any such Sublicense shall be on terms and conditions
in compliance with and not inconsistent with the terms of this Agreement.

 

2.3.2        Sublicense Agreements. Licensee shall grant Sublicenses pursuant to
written agreements, which will be subject and subordinate to the terms and
conditions of this Agreement. Such Sublicense agreements will contain, among
other things, the following:

 

2.3.2.1            all provisions necessary to ensure Licensee’s ability to
perform its obligations under this Agreement;

 

2.3.2.2            a section substantially the same as Article 9 of this
Agreement, which also will state that the Indemnitees (as defined in
Section 9.1) are intended third party beneficiaries of such Sublicense agreement
for the purpose of enforcing such indemnification;

 

2.3.2.3            a provision clarifying that, in the event of termination of
the license set forth in Section 2.1 (in whole or in part (e.g., termination in
a particular country)), any existing Sublicense agreement shall terminate to the
extent of such terminated license;

 

2.3.2.4            a provision prohibiting the Sublicensee from sublicensing its
rights under such Sublicense agreement; and

 

2.3.2.5            a provision prohibiting the Sublicensee from assigning the
Sublicense agreement without the prior written consent of Harvard, except that
Sublicensee may assign the Sublicense agreement to an affiliate of Sublicensee
or to a successor in connection with the merger, consolidation or sale of all or
substantially all of its assets or that portion of its business to which the
Sublicense agreement relates; provided, however, that any permitted assignee
agrees in writing to be bound by the terms of such Sublicense agreement.

 

2.3.3        Delivery of Sublicense Agreement. Licensee shall furnish Harvard
with a fully executed copy of any Sublicense agreement, promptly after its
execution. Harvard shall keep all such copies in its confidential files and
shall use them solely for the purpose of monitoring Licensee’s and Sublicensees’
compliance with their obligations hereunder and enforcing Harvard’s rights under
this Agreement.

 



  7 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

2.3.4        Breach by Sublicensee. Licensee shall be responsible for any breach
of a Sublicense agreement by any Sublicensee that results in a material breach
of this Agreement. Licensee shall either (a) cure such breach in accordance with
Section 10.2.2 of this Agreement or (b) enforce its rights by terminating such
Sublicense agreement in accordance with the terms thereof.

 

2.4              Third Party Proposed Products.

 

2.4.1        If a Third Party makes a bona fide proposal to Harvard for
developing a Third Party Proposed Product and Harvard is interested in having
such Third Party Proposed Product developed and commercialized, Harvard may
notify Licensee of the Third Party’s proposal, and shall include in such
notification non-confidential information regarding the Third Party proposal.
Within [**] after the receipt of such notification from Harvard, Licensee shall
notify Harvard whether it is interested in developing such Third Party Proposed
Product. Licensee’s decision shall be in its sole discretion.

 

2.4.2        If Licensee (in its sole discretion) notifies Harvard within such
[**] period that it is interested in developing such Third Party Proposed
Product, the Parties will negotiate in good faith and agree, during the [**]
following such notification, upon a development plan with respect to such Third
Party Proposed Product, which development plan will be similar to the
Development Plan with respect to other Licensed Products developed by Licensee,
subject to necessary adjustments, and will include reasonable milestones. If the
Parties agree on such development plan and milestones within such [**] period,
Licensee shall maintain its exclusive license(s) hereunder with respect to such
Third Party Proposed Product, but shall be obligated (a) to use commercially
reasonable efforts to develop and commercialize the Third Party Proposed Product
in accordance with such new development plan and (b) to meet the milestones with
respect to the Third Party Proposed Product.

 

2.4.3        If (a) License (in its sole discretion) notifies Harvard that it is
not interested in develping such Third Party Proposed Product, or (b) the
Parties do not agree on a development plan and milestones, then neither Harvard
nor any other Person (other than Licensee) shall have the right to (nor license
nor authorize any third Person to) make, have made, offer for sale, sell, have
sold and/or import any such Third Party Proposed Product without the prior
written consent of Licensee in its sole discretion.

 

2.5              Harvard Type A Patent Rights. Subject to the agreement of the
inventors of the inventions claimed in the relevant Harvard Type A Patent
Rights, upon receipt by Harvard of (a) a [**] dollar ($[**]) license fee for
worldwide rights under each family of Harvard Type A Patent Rights and (b) the
written request of Licensee identifying the relevant family of Harvard Type A
Patent Rights, the Parties shall immediately amend Exhibit 1.25 to add such
Harvard Type A Patent Rights and upon such amendment, such Harvard Type A Patent
Rights shall automatically (and without any additional action of the Parties) be
deemed to be “Licensed Type A Patents” licensed pursuant to this Agreement by
Harvard to Licensee on the same terms as those set forth herein, including,
without limitation, subject to Section 11.17, reimbursement to Harvard for all
documented, out-of-pocket expenses incurred by Harvard in connection with such
Harvard Type A Patent Rights in accordance with Article 6.

 

2.6              Ownership of Consulting Inventions.

 

2.6.1        Dr. Walsh’s consulting agreements for the performing of consulting
or other services to Licensee shall comply with all applicable Harvard policies
with respect thereto. Therefore the entire right, title and interest in and to
each Consulting Invention, and all corresponding Consulting Patent Rights, will
be owned solely by Harvard. The Parties and Dr. Walsh agree that Dr. Walsh shall
assign his entire right, title and interest in any such Consulting Invention to
Harvard.

 



  8 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

2.6.2        The entire right, title and interest in and to each Joint
Consulting Invention, and all corresponding Joint Patent Rights, will be owned
jointly by Licensee and Harvard. The parties and Dr. Walsh agree that Dr. Walsh
shall assign his entire right, title and interest in any such Joint Consulting
Invention to Harvard and Licensee jointly. Subject to the terms and conditions
of this Agreement (including, without limitation, the exclusive license granted
by Harvard to Licensee pursuant to Section 2.1 hereof), each Party shall be free
to use and license its undivided share of any and all Joint Consulting
Inventions or any and all Joint Patent Rights without having to (i) obtain the
agreement or consent of the other Party, (ii) provide notice of such use or
licensing to the other Party or (iii) make any accounting to the other Party for
such use or licensing or any revenues or profits derived from such use or
licensing.

 

2.6.3        All determinations of inventorship under this Agreement shall be
made in accordance with United States patent law. In case of dispute over
inventorship, a mutually acceptable outside patent counsel shall make the
determination of the inventor(s) by applying the standards contained in United
States patent law.

 

2.6.4        Dr. Walsh shall disclose to Licensee and Harvard’s Office of
Technology Development (“OTD”) in a confidential writing the conception and/or
reduction to practice of any Consulting Invention and Joint Consulting Invention
promptly after he becomes aware thereof. Harvard shall disclose to Licensee in a
confidential writing the conception and/or reduction to practice of any
Consulting Invention and Joint Consulting Invention of which it becomes aware,
promptly after OTD’s receipt of an invention disclosure form from Dr. Walsh.

 

2.6.5        Any consulting or other agreement pursuant to which Dr. Walsh (for
so long as he is an employee of Harvard) performs services for or on behalf of
Licensee shall be consistent with and subordinate to the provisions of this
Section 2.6. Any such consulting agreement shall require Dr. Walsh to assign his
rights in Consulting Inventions and Joint Consulting Inventions, but not in
other inventions, in a manner consistent with the provisions of this
Section 2.6, and shall allow Dr. Walsh to make the disclosures contemplated by
Section 2.6.4. In the case of any discrepancy between Section 2.6 of this
Agreement and any such consulting agreement, the terms of this Agreement shall
prevail.

 

2.6.6        Solely at the option of Licensee and upon its written request (at
Licensee’s sole discretion), the Parties shall immediately amend Exhibit 1.25 to
add each family of Consulting Patent Rights (or Harvard’s interest in each
family of Joint Consulting Patent Rights) that Licensee identifies and upon such
amendment, such Consulting Patent Rights (or Harvard’s interest in such Joint
Consulting Patent Rights) shall automatically (and without any additional action
of the Parties) be deemed to be “Licensed Patents” licensed pursuant to this
Agreement by Harvard to Licensee on the same terms as set forth herein,
including, without limitation, subject to Section 11.17, reimbursement to
Harvard for all documented, out-of-pocket expenses incurred by Harvard in
connection with such Consulting Patent Rights or Joint Consulting Patent Rights
in accordance with Article 6.

 

2.7              No Other Grant of Rights. Except as expressly provided herein,
nothing in this Agreement will be construed to confer any ownership interest,
license or other rights upon Licensee by implication, estoppel or otherwise as
to any technology, intellectual property rights, products or biological
materials of Harvard, or any other entity, regardless of whether such
technology, intellectual property rights, products or biological materials are
dominant, subordinate or otherwise related to any Licensed Patent Rights or
Licensed Know-How.

 

2.8              Know-How Transfer.Without limiting the Parties’ obligations
under the Collaboration Agreement, as soon as reasonably practicable after the
Effective Date and in any event by no later than [**] after the Effective Date,
Harvard will, at no additional cost or expense to Licensee, (a) transfer and
deliver to Licensee tangible copies of all documents and materials contained
within subpart (a) of the definition of Licensed Know-How and (b) upon
reasonable request and during normal business hours, provide technical
assistance and have regular knowledge transfer discussions reasonably sufficent
to transfer the Licensed Know-How to Licensee time.

 



  9 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

3.Development and Commercialization.

 

3.1              Diligence. Licensee shall use commercially reasonable efforts
and shall cause its Sublicensees to use commercially reasonable efforts: (a) to
develop Licensed Products in accordance with the Development Plan; (b) to
introduce Licensed Products into the commercial market; and (c) to market
Licensed Products following such introduction into the market. In addition,
Licensee, by itself or through its Affiliates or Sublicensees, shall achieve
each of the Development Milestones by the deadlines specified in Exhibit 1.11.

 

3.2              Adjustments of Development Plan. Licensee will be entitled,
from time to time, to make such adjustments to the then applicable Development
Plan as Licensee believes, in its good faith judgment, are needed in order to
improve Licensee’s ability to meet the Development Milestones.

 

3.3              Reporting. Within [**] after the end of each calendar year,
Licensee shall furnish Harvard with a written report summarizing its, its
Affiliates’ and its Sublicensees’ efforts during the prior year to develop and
commercialize Licensed Products, including: (a) research and development
activities; (b) commercialization efforts; and (c) marketing efforts. Each
report must contain a sufficient level of detail for Harvard to assess whether
Licensee is in compliance with its obligations under Section 3.1 and a
discussion of intended efforts for the then current year. Together with each
report, Licensee shall provide Harvard with a copy of the then current
Development Plan.

 

3.4              Failure to Meet Development Milestone; Opportunity to Cure.

 

3.4.1        If Licensee believes that it will not achieve a Development
Milestone, it may notify Harvard in writing in advance of the relevant deadline.
Licensee shall include with such notice (a) a reasonable explanation of the
reasons for such failure (“Explanation”) and (b) a reasonable, detailed, written
plan for promptly achieving a reasonable extended deadline and/or amended
milestone (“Plan”).

 

3.4.2        If Licensee so notifies Harvard, but fails to provide Harvard with
both an Explanation and Plan, then Licensee will have an additional [**] from
such notice or until the original deadline of the relevant Development
Milestone, whichever is later (the “Initial Deadline”), to meet such milestone.
Licensee’s failure to provide Harvard with both an Explanation and Plan by the
Initial Deadline shall constitute a material breach of this Agreement and
Harvard shall have the right to terminate this Agreement forthwith.

 

3.4.3        If Licensee so notifies Harvard and provides Harvard with an
Explanation and Plan by the Initial Deadline, both of which are acceptable to
Harvard in its reasonable discretion, then if Harvard agrees in writing or fails
to provide written notice of its objection Licensee within [**] of the Initial
Deadline, then Exhibit 1.11 will be amended automatically to incorporate the
extended deadline and/or amended milestone set forth in the Plan.

 

3.4.4        If Licensee so notifies Harvard and provides Harvard with an
Explanation and Plan, but the Explanation is not acceptable to Harvard in its
reasonable discretion (e.g., Licensee asserts development preference for a
non-Licensed Product) then Harvard will provide written notice of its objection
to Licensee explaining why the Explanation is not acceptable within [**] of the
Initial Deadline, and Licensee will have an additional [**] from receipt of
Harvard’s written notice or until the original deadline of the relevant
Development Milestone, whichever is later (the “Second Deadline”), to meet such
milestone or to persuade Harvard that the Explanation is reasonable. Licensee’s
failure to meet such milestone or to persuade Harvard that the Explanation is
reasonable by the Second Deadline shall constitute a material breach of this
Agreement and Harvard shall have the right to terminate this Agreement
forthwith.

 



  10 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

3.4.5        If Licensee so notifies Harvard and provides Harvard with an
Explanation and Plan, but the Plan is not acceptable to Harvard in its
reasonable discretion, then Harvard will provide written notice of its objection
to Licensee explaining why the Plan is not acceptable and providing Licensee
with suggestions for an acceptable Plan within [**] of the Initial Deadline.
Licensee will then have one opportunity to provide Harvard with a reasonably
acceptable Plan (or to persuade Harvard that its Plan is reasonable) within [**]
after receipt of Harvard’s written notice and suggestions, during which time
Harvard agrees to work in good faith with Licensee in its effort to develop a
reasonably acceptable Plan. If, within such [**], Licensee provides Harvard with
a reasonably acceptable Plan, then Exhibit 1.11 will be amended automatically to
incorporate the extended deadline and/or amended milestone set forth in the
Plan. If, within such [**], Licensee fails to provide a reasonably acceptable
Plan, then Licensee will have an additional [**] or until the original deadline
of the relevant Development Milestone, whichever is later (the “Third
Deadline”), to meet such milestone. Licensee’s failure to provide such
acceptable Plan or meet such milestone by the Third Deadline shall constitute a
material breach of this Agreement and Harvard shall have the right to terminate
this Agreement forthwith.

 

3.4.6        For clarity, if Licensee fails to achieve a Development Milestone
and did not avail itself of the procedure set forth in this Section 3.4, such
failure shall constitute a material breach of this Agreement and Harvard shall
have the right to terminate this Agreement forthwith.

 

3.5              Regulatory Filings. Licensee shall have the exclusive right to
prepare and present all regulatory filings necessary or appropriate in any
country and to obtain and maintain any regulatory approval (including Marketing
Clearances) required to market Licensed Products in any such country. Licensee
shall solely own all right, title and interest in and to all such regulatory
approvals and filings. In the event of any undisputed termination of this
Agreement (other than termination by Licensee pursuant to Section 10.2.2.1 for
the uncured material breach of Harvard), upon receipt of a written request from
Harvard, (a) Licensee shall promptly provide Harvard with the right to
reference, cross-reference, review, have access to, incorporate and use all
documents and other materials (other than Clinical Data) filed by or on behalf
of Licensee and its Affiliates with any Regulatory Authority in furtherance of
applications for regulatory approval in the relevant country with respect to
Licensed Products (“Regulatory Documents”); (b) Harvard shall be entitled to
freely use solely for research, educational and scholarly purposes any
Regulatory Documents delivered by Licensee to Harvard pursuant to this
Section 3.5; and (c) Harvard may grant third Persons the royalty-bearing right
to use any Regulatory Documents (as well as, to the extent permitted by
applicable law, any Clinical Data that has been depersonalized to the reasonable
satisfaction of Licensee), provided that the Parties mutually agree on a
reasonable allocation between Harvard and Licensee of all royalties paid by such
third Persons as a result of the use of such Regulatory Documents.

 

4.Consideration for Grant of License.

 

4.1              License Fee. In partial consideration for the rights and
licenses to the Licensed Patent Rights granted hereunder, within [**] after
execution of the Agreement, Licensee shall pay Harvard a [**] U.S. Dollars (US
$[**]) license fee.

 



  11 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

4.2              Milestone Payments. In partial consideration for the rights and
licenses granted hereunder, Licensee shall pay Harvard the following milestone
payments upon the first Licensed Product of Licensee to reach each of the
following Development Milestones, regardless of whether such Development
Milestone is achieved by Licensee, an Affiliate of Licensee or a Sublicensee:

 

4.2.1        [**] U.S. Dollars (US $[**]) upon [**];

 

4.2.2        [**] U.S. Dollars (US $[**]) upon [**];

 

4.2.3        [**] U.S. Dollars (US $[**]) upon [**].

 

4.2.4        Licensee shall notify Harvard in writing within [**] following the
achievement of each milestone described above, and shall make the appropriate
milestone payment within [**] after the achievement of such milestone.

 

4.3              Royalty on Net Sales. In partial consideration for the rights
and licenses granted hereunder, Licensee shall pay Harvard royalties on Net
Sales as follows:

 

4.3.1        an amount equal to [**] percent ([**]%) of Net Sales until
achieving cumulative aggregate Net Sales of [**] U.S. Dollars (US $[**]);

 

4.3.2        an amount equal to [**] percent ([**]%) of Net Sales while the
cumulative aggregate of Net Sales is greater than [**] U.S. Dollars (US $[**])
but less than [**] U.S. Dollars (US $[**]); and

 

4.3.3        an amount equal to [**] percent ([**]%) of Net Sales after
achieving cumulative aggregate Net Sales of [**] U.S. Dollars (US $[**]) until
the expiration or termination of the Term.

 

4.4              Commercial Milestone. In partial consideration for the rights
and licenses granted hereunder, Licensee shall pay Harvard a commercial
milestone payment in the amount of [**] U.S. Dollars (US $[**]) when cumulative,
gross, worldwide sales exceed [**] U.S. Dollars (US $[**]).

 

4.5              Non-Royalty Sublicense Income. In partial consideration for the
rights and licenses granted hereunder, Licensee will pay Harvard an amount equal
to [**] percent ([**]%) of all Non-Royalty Sublicense Income.

 

4.6              Patent Challenge. If Licensee, its Affiliate or a Sublicensee
(“Challenging Party”) commences an action in which it challenges the validity,
enforceability or scope of any of the Licensed Patent Rights (a “Challenge
Proceeding”), the royalty rates specified in Section 4.3 will be doubled with
respect to Net Sales of Licensed Products that are sold during the pendency of
such Challenge Proceeding. If the outcome of such Challenge Proceeding is a
determination against the Challenging Party, (a) the royalty rate specified in
Section 4.3 with respect to Net Sales of Licensed Products that are covered by
the Licensed Patent Rights that are the subject of such Challenge Proceeding
shall remain at such doubled rate and (b) Licensee shall reimburse Harvard for
all expenses incurred by Harvard (including reasonable attorneys’ fees) in
connection with such Challenge Proceeding. If the outcome of such Challenge
Proceeding is a determination in favor of the Challenging Party, Harvard shall
reimburse Licensee [**] of all royalties paid by Licensee to Harvard during the
pendency of such Challenge Proceeding and the royalty rate specified in
Section 4.3 with respect to Net Sales of Licensed Products that are covered by
the Licensed Patent Rights that are the subject of such Challenge Proceeding
shall revert to the original (i.e., not doubled) rate.

 



  12 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

5.Reports; Payments; Records.

 

5.1              Reports and Payments.

 

5.1.1        Reports. Within [**] after the conclusion of each Calendar Quarter
commencing with the first Calendar Quarter in which Net Sales are generated or
Non-Royalty Sublicense Income is received, Licensee shall deliver to Harvard a
report containing the following information (in each instance, with a Licensed
Product-by-Licensed Product and country-by-country breakdown):

 

5.1.1.1            the number of units of Licensed Products sold, leased or
otherwise transferred by Invoicing Entities for the applicable Calendar Quarter;

 

5.1.1.2            the gross amount billed or invoiced for Licensed Products
sold, leased or otherwise transferred by Invoicing Entities during the
applicable Calendar Quarter;

 

5.1.1.3            a calculation of Net Sales for the applicable Calendar
Quarter, including an itemized listing of allowable deductions;

 

5.1.1.4            a detailed accounting of all Non-Royalty Sublicense Income
received during the applicable Calendar Quarter;

 

5.1.1.5            the total amount payable to Harvard in U.S. Dollars on Net
Sales and Non-Royalty Sublicense Income for the applicable Calendar Quarter,
together with the exchange rates used for conversion;

 

5.1.1.6            a list of Harvard Case numbers for all Licensed Patent Rights
that have Valid Claims covering the Licensed Products; and

 

5.1.1.7            A list of Licensed Products which incorporate or comprise the
Licensed Know-How.

 

Each such quarterly report shall be certified on behalf of Licensee by its chief
financial officer as true, correct and complete in all material respects. If no
amounts are due to Harvard for a particular Calendar Quarter, the report shall
so state. In addition to the above-described quarterly reports, within sixty
(60) days after the end of each calendar year, Licensee shall provide Harvard
with an annual report containing the above-described information for such
calendar year. Each such annual report shall be prepared on behalf of Licensee
by an independent, certified public accountant and certified by such accountant
as true, correct and complete in all material respects.

 

5.1.2        Payment. Within [**] after the end of each Calendar Quarter,
Licensee shall pay Harvard all amounts due with respect to Net Sales and
Non-Royalty Sublicense Income for the applicable Calendar Quarter.

 

5.2              Payment Currency. All payments due under this Agreement will be
paid in U.S. Dollars. Conversion of foreign currency to U.S. Dollars will be
made at the conversion rate existing in the United States (as reported in the
Wall Street Journal) on the last working day of the applicable Calendar Quarter.
Such payments due will be paid without deduction of exchange, collection or
other charges.

 

5.3              Records.

 

5.3.1        Licensee Records. Licensee shall maintain, and shall cause its
Affiliates and Sublicensees to maintain, complete and accurate records of
Licensed Products that are made, used, sold, leased or transferred under this
Agreement, any amounts payable to Harvard in relation to such Licensed Products,
and all Non-Royalty Sublicense Income received by Licensee and its Affiliates,
which records shall contain sufficient information to permit Harvard to confirm
the accuracy of any reports or notifications delivered to Harvard under
Section 5.1. Licensee, its Affiliates and/or its Sublicensees, as applicable,
shall retain such records relating to a given Calendar Quarter for at least [**]
after the conclusion of that Calendar Quarter, during which time Harvard will
have the right, at its expense, to cause an independent, certified public
accountant reasonably acceptable to Licensee to inspect such records during
normal business hours for the purposes of verifying the accuracy of any reports
and payments delivered under this Agreement and Licensee’s compliance with the
terms hereof. Such accountant shall not disclose to Harvard any information
other than information necessary to confirm the accuracy of reports and payments
delivered under this Agreement. The Parties shall reconcile any underpayment or
overpayment within [**] after the accountant delivers the results of the audit.
If any audit performed under this Section 5.3 reveals an underpayment in excess
of [**] percent ([**]%) in any calendar year, Licensee shall reimburse Harvard
for all amounts incurred in connection with such audit. Harvard may exercise its
rights under this Section 5.3 [**] every year per audited entity and only with
at least [**] prior written notice to the audited entity.

 



  13 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

5.3.2        Harvard Records. Harvard shall maintain complete and accurate
records of its costs and expenses incurred under this Agreement, which records
shall contain sufficient information to permit Licensee to confirm the accuracy
of any reimbursable expenses paid by Licensee hereunder. Harvard shall retain
such records relating to a given Calendar Quarter for at least [**] after the
conclusion of that Calendar Quarter, during which time Licensee will have the
right, at its expense, to cause an independent, certified public accountant
reasonably acceptable to Harvard to inspect such records during normal business
hours for the purposes of verifying the accuracy of any invoices delivered under
this Agreement and Harvard’s compliance with the terms hereof. Such accountant
shall not disclose to Licensee any information other than information necessary
to confirm the accuracy of such invoices and the reimbursable costs and expenses
claimed by Harvard under this Agreement. The Parties shall reconcile any
underpayment or overpayment within [**] after the accountant delivers the
results of the audit. If any audit performed under this Section 5.3.2 reveals an
overpayment by Licensee in excess of [**] percent ([**]%) in any calendar year,
Harvard shall reimburse Licensee for all amounts incurred in connection with
such audit. Licensee may exercise its rights under this Section 5.3.2 [**] every
year and only with at least [**] prior written notice to Harvard.

 

5.4              Late Payments. Any payments by Licensee that are not paid on or
before the date such payments are due under this Agreement will bear interest at
the lower of (a) [**] percent ([**]%) per month and (b) the maximum rate allowed
by law. Interest will accrue beginning on the first day following the due date
for payment and will be compounded quarterly.

 

5.5              Payment Method. Each payment due to Harvard under this
Agreement shall be paid by check or wire transfer of funds to Harvard’s account
in accordance with written instructions provided by Harvard. If made by wire
transfer, such payments shall be marked so as to refer to this Agreement.

 

5.6              Withholding and Similar Taxes. Licensee shall be responsible
for all non-U.S. taxes related to payments due to Harvard hereunder. All such
payments due to Harvard will be paid without deduction of such taxes.

 



  14 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

6.Patent Filing, Prosecution and Maintenance.

 

6.1              Control.

 

(a)               Control by Harvard. Harvard will be responsible for the
preparation, filing, prosecution, protection, defense and maintenance of all
Licensed Patent Rights, using independent patent counsel reasonably acceptable
to Licensee. Harvard will: (i) instruct such patent counsel to furnish the
Licensee with copies of all correspondence relating to the Licensed Patent
Rights from the United States Patent and Trademark Office (USPTO) and any other
patent office, as well as copies of all proposed responses to such
correspondence in time for Licensee to review and comment on such response; (ii)
give Licensee an opportunity to review the text of each patent application
before filing; (iii) consult with Licensee with respect thereto; (iv) supply
Licensee with a copy of the application as filed, together with notice of its
filing date and serial number; and (v) keep Licensee advised of the status of
actual and prospective patent filings. Harvard shall give Licensee the
opportunity to provide comments on and make requests of Harvard concerning the
preparation, filing, prosecution, protection, defense and maintenance of the
Licensed Patent Rights, and shall seriously consider such comments and requests;
however, final decision-making authority shall vest in Harvard (except where
Licensee is responsible pursuant to Section 6.1(b)). Notwithstanding the
foregoing, if Licensee requests that Harvard prepare, file and/or prosecute (or
continue to prepare, file and/or prosecute) an application for any Licensed
Patent Rights, then Harvard shall prepare, file and prosecute such application
(or continue to prepare, file and/or prosecute) such application subject to
Company’s reimbursement to Harvard for all documented, out-of-pocket expenses
incurred by Harvard in connection therewith in accordance with Article 6 (but
Section 11.17), provided, however, that Harvard expressly reserves the right to
decline Licensee’s request to file, prosecute, maintain or defend any of the
Licensed Patent Rights in any Developing Country(ies) unless (A) Licensee
demonstrates to Harvard’s reasonable satisfaction that the filing, prosecution,
maintenance or defense of such Licensed Patent Rights in such Developing
Country(ies) would materially increase the locally-affordable availability of
Licensed Products or equivalents thereof (e.g., generic products) in those
and/or other Developing Country(ies) and (B) the provisions of Section 7
notwithstanding, Licensee agrees that Harvard shall hold final decision-making
authority, on a case-by-case basis, as to whether Licensee will be permitted to
enforce such Licensed Patent Rights in such Developing Country(ies).

 

(b)               So long as Licensee is performing its obligation to reimburse
Harvard for all documented, out-of-pocket expenses incurred by Harvard in
connection with such Licensed Patent Rights in accordance with Article 6 (but
subject to Section 11.17), Harvard will not abandon, withdraw, surrender or
otherwise seek to no longer be responsible for the preparation, filing,
prosecution, protection, defense and maintenance of any Licensed Patent Rights.

 

6.2              Expenses. Subject to Sections 6.3 and 11.20, below, Licensee
shall reimburse Harvard for all documented, out-of-pocket expenses incurred by
Harvard pursuant to this Article 6 within [**] after the date of each valid and
accurate invoice from Harvard for such expenses. In addition, within [**] after
the Effective Date and subject to Section 11.17, Licensee shall reimburse
Harvard for all documented, out-of-pocket expenses incurred by Harvard prior to
the Effective Date with respect to the preparation, filing, prosecution,
protection, and maintenance of the Harvard Background Patents, the billed amount
of which is, as of the Effective Date, equal to [**] United States Dollars (US
$[**]). License shall pay such amount as follows: (a) [**] United States Dollars
(US $[**]) to be paid within [**] of the Effective Date and (b) the remaining
balance to be paid on or before [**].

 

6.3              Abandonment. If Licensee decides that it does not wish to pay
for the preparation, filing, prosecution, protection, maintenance or defense of
any Licensed Patent Rights (other than Joint Patent Rights) in a particular
country (“Abandoned Patent Rights”), Licensee shall provide Harvard with prompt
written notice of such election. Upon receipt of such notice by Harvard,
Licensee shall be released from its obligation to reimburse Harvard for the
expenses incurred thereafter as to such Abandoned Patent Rights; provided,
however, that expenses authorized prior to the receipt by Harvard of such notice
shall be deemed incurred prior to the notice. In the event of Licensee’s
abandonment of any Licensed Patent Rights, any license granted by Harvard to
Licensee hereunder with respect to such Abandoned Patent Rights will terminate,
and Licensee will have no rights whatsoever to exploit such Abandoned Patent
Rights. Harvard will then be free, without further notice or obligation to
Licensee, to grant rights in and to such Abandoned Patent Rights to third
parties.

 



  15 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

6.4              Small Entity Designation. If Licensee, its Affiliates, any
Sublicensee and/or any holder of an option to obtain a Sublicense does not
qualify, or at any point during the Term ceases to qualify, as an entity
entitled to pay lesser fees as provided by the USPTO (i.e., a “small entity”) or
the patent office of any other country, Licensee shall so notify Harvard
immediately, in order to enable Harvard to comply with regulations regarding
payment of fees with respect to Licensed Patent Rights.

 

6.5              Marking. Licensee shall, and shall cause its Affiliates and
Sublicensees to, mark all Licensed Products sold or otherwise disposed of in
such a manner as to conform with the patent laws and practice of the country to
which such products are shipped or in which such products are sold for purposes
of ensuring maximum enforceability of Licensed Patent Rights in such country.

 

7.Enforcement of Patent Rights.

 

7.1              Notice. In the event either party becomes aware of any possible
or actual infringement of any Licensed Patent Rights with respect to Licensed
Products in the Field (an “Infringement”), that Party shall promptly notify the
other Party and provide it with details regarding such Infringement.

 

7.2              Suit by Licensee. Licensee shall have the first right, but not
the obligation, to take action in the prosecution, prevention, or termination of
any Infringement. Before Licensee commences an action with respect to any
Infringement, Licensee shall consider in good faith the views of Harvard and
potential effects on the public interest in making its decision whether to sue,
especially with regard to the locally-affordable availability of Licensed
Products or equivalents thereof, e.g., generic products, in Developing
Countries, provided, however, that Licensee shall not be in breach of this
Agreement if Licensee makes a commercially reasonable decision to take or not
take action. Should Licensee elect to bring suit against an infringer, Licensee
shall keep Harvard reasonably informed of the progress of the action and shall
give Harvard a reasonable opportunity in advance to consult with Licensee and
offer its views about major decisions affecting the litigation. Licensee shall
give careful consideration to those views, but shall have the right to control
the action; provided, however, that if Licensee fails to defend in good faith
the validity and/or enforceability of the Licensed Patent Rights in the action
or, or if Licensee’s license to a Valid Claim in the suit terminates, Harvard
may elect to take control of the action pursuant to Section 7.3. Any and all
expenses, including reasonable attorneys’ fees, incurred by Harvard with respect
to the prosecution, adjudication and/or settlement of such suit, including any
related appeals, shall be paid for entirely by Licensee and Licensee shall hold
Harvard free, clear and harmless from and against any and all such expenses. The
expenses of such suit or suits that Licensee elects to bring, including any
expenses of Harvard incurred in conjunction with the prosecution of such suits
or the settlement thereof, shall be paid for entirely by Licensee and Licensee
shall hold Harvard free, clear and harmless from and against any and all costs
of such litigation, including reasonable attorneys’ fees. Licensee shall not
compromise or settle such litigation without the prior written consent of
Harvard, which consent shall not be unreasonably withheld or delayed. In the
event Licensee exercises its right to sue pursuant to this Section 7.2, it shall
first reimburse itself out of any sums recovered in such suit or in settlement
thereof for all costs and expenses of every kind and character, including
reasonable attorneys’ fees, necessarily incurred in the prosecution of any such
suit. If, after such reimbursement, any funds shall remain from said recovery,
then Harvard shall receive an amount equal to [**] percent ([**]%) of such funds
and the remaining [**] percent ([**]%) of such funds shall be retained by
Licensee.

 



  16 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

7.3              Suit by Harvard. If Licensee does not take action in the
prosecution, prevention, or termination of any Infringement pursuant to
Section 7.2 above, and has not commenced negotiations with the infringer for the
discontinuance of said Infringement, within [**] after receipt of notice to
Licensee by Harvard of the existence of an Infringement, Harvard may elect to do
so. Should Harvard elect to bring suit against an infringer and Licensee is
joined as party plaintiff in any such suit, Licensee shall have the right to
approve the counsel selected by Harvard to represent Harvard and Licensee, such
approval not to be unreasonably withheld. Any and all expenses, including
reasonable attorneys’ fees, incurred by Licensee with respect to the
prosecution, adjudication and/or settlement of such suit, including any related
appeals, shall be paid for entirely by Harvard and Harvard shall hold Licensee
free, clear and harmless from and against any and all such expenses. Harvard
shall not compromise or settle such litigation without the prior written consent
of Licensee, which consent shall not be unreasonably withheld or delayed. In the
event Harvard exercises its right to sue pursuant to this Section 7.3, it shall
first reimburse itself out of any sums recovered in such suit or in settlement
thereof for all costs and expenses of every kind and character, including
reasonable attorneys’ fees, necessarily incurred in the prosecution of any such
suit. If, after such reimbursement, any funds shall remain from said recovery,
then Licensee shall receive an amount equal to [**] percent ([**]%) of such
funds and the remaining [**] percent ([**]%) of such funds shall be retained by
Harvard.

 

7.4              Own Counsel. Each Party shall always have the right to be
represented by counsel of its own selection and at its own expense in any suit
instituted under this Article 7 by the other Party for Infringement.

 

7.5              Cooperation. Each Party agrees to cooperate fully in any action
under this Article 7 that is controlled by the other Party, including joining as
a party to the action, provided that the controlling Party reimburses the
cooperating Party promptly for any costs and expenses incurred by the
cooperating Party in connection with providing such assistance.

 

7.6              Declaratory Judgment. If a declaratory judgment action is
brought naming Licensee and/or any of its Affiliates or Sublicensees as a
defendant and alleging invalidity or unenforceability of any claims within the
Licensed Patent Rights, Licensee shall promptly notify Harvard in writing and
Harvard may elect, upon written notice to Licensee within [**] after Harvard
receives notice of the commencement of such action, to take over the sole
defense of the invalidity and/or unenforceability aspect of the action at its
own expense.

 

8.Warranties; Limitation of Liability.

 

8.1              Representations and Warranties.

 

8.1.1        Reciprocal Representations and Warranties. Each Party represents
and warrants to the other Party as follows:

 

(a)               Duly Organized. Such Party is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent such Party from performing its obligations under this Agreement.

 



  17 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

(b)               Due Authorization; Binding Agreement. The execution, delivery
and performance of this Agreement by such Party have been duly authorized by all
necessary corporate action. This Agreement is a legal and valid obligation
binding on such Party and enforceable in accordance with its terms and does not:
(i) to such Party’s knowledge and belief, violate any law, rule, regulation,
order, writ, judgment, decree, determination or award of any court, governmental
body or administrative or other agency having jurisdiction over such Party; nor
(ii) conflict with, or constitute a default under, any agreement, instrument or
understanding, oral or written, to which such Party is a party or by which it is
bound.

 

8.1.2        Representations by Licensee. Licensee represents and warrants that
it will comply in all material respects, and will ensure that its Affiliates and
Sublicensees comply in all material respects, with all local, state, federal and
international laws and regulations relating to the development, manufacture,
use, sale and importation of Licensed Products. Without limiting the foregoing,
Licensee represents and warrants, on behalf of itself and its Affiliates and
Sublicensees, that it shall comply with all United States laws and regulations
controlling the export of certain commodities and technical data, including
without limitation all Export Administration Regulations of the United States
Department of Commerce. Among other things, these laws and regulations prohibit
or require a license for the export of certain types of commodities and
technical data to specified countries. Licensee hereby gives written assurance
that it will comply with, and will cause its Affiliates to comply with (and will
contractually obligate its Sublicensees to comply with), all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its Affiliates or
Sublicensees, and that it will indemnify, defend, and hold Harvard harmless (in
accordance with Section 9.1) for the consequences of any such violation.

 

8.1.3        Representations by Harvard. OTD, on behalf of Harvard, represents,
warrants and covenants to Licensee as follows:

 

(a)               Third Party Rights. As of the Effective Date, to the knowledge
of OTD, Harvard has not received any funding, participation or other rights from
any third Person or other Governmental Authority that conflicts or is
inconsistent with the rights, licenses and options granted to Licensee
hereunder. As of the Effective Date, Harvard has the right to grant the licenses
and rights as contemplated under this Agreement and has not granted any right to
any third Person which would conflict or be inconsistent with the licenses and
rights granted to Licensee hereunder. Harvard will not during the Term grant any
right to any third Person which would conflict or be inconsistent with the
licenses and rights granted to Licensee hereunder.

 

(b)               Patents. Harvard is the sole and exclusive owner of all right,
title and interest in and to the Harvard Background Patents, including all of
the patents and patent applications identified as “Harvard Background Patents”
in Exhibit 1.25. All official fees, maintenance fees and annuities for the
Licensed Patent Rights have been paid through the Effective Date.

 

(c)                Non-Infringement of Third Party Rights. OTD has not received
any written notice from any Person of any actual or threatened claim that the
use or practice of the Licensed Patent Rights or Licensed Know-How infringes or
otherwise violates the intellectual property rights of a third Person.

 

(d)               Patent and Technology Status.  As of the Effective Date, none
of the Licensed Patent Rights is currently involved in any interference,
reissue, reexamination, or opposition proceeding and OTD has not received any
written notice from any Person of such actual or threatened proceeding.

 



  18 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

(e)                Non-Infringement by Third Parties. As of the Effective Date,
to the knowledge of OTD, no third Persons are infringing the Licensed Patent
Rights or Licensed Know-How.

 

8.2              No Other Warranties.

 

8.2.1        NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WARRANTY BY
HARVARD THAT PATENTS WILL ISSUE ON PATENT APPLICATIONS INCLUDED IN THE LICENSED
PATENT RIGHTS, OR THAT ANY OF THE LICENSED PATENT RIGHTS WILL AFFORD ADEQUATE OR
COMMERCIALLY WORTHWHILE PROTECTION.

 

8.2.2        HARVARD MAKES NO WARRANTIES WHATSOEVER AS TO THE COMMERCIAL OR
SCIENTIFIC VALUE OF THE LICENSED PATENT RIGHTS OR Licensed Know-How. HARVARD
MAKES NO REPRESENTATION THAT THE PRACTICE OF THE LICENSED PATENT RIGHTS OR THE
DEVELOPMENT, MANUFACTURE, USE, SALE OR IMPORTATION OF ANY LICENSED PRODUCT, OR
ANY ELEMENT THEREOF, WILL NOT INFRINGE ANY PATENT OR PROPRIETARY RIGHTS.

 

8.2.3        EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY, PATENTS, GOODS,
SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY
DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

 

8.3              Limitation of Liability.

 

8.3.1        Except with respect to matters for which Licensee is obligated to
indemnify Harvard under Article 9, neither Party will be liable to the other
with respect to any subject matter of this Agreement under any contract,
negligence, strict liability or other legal or equitable theory for (a) any
indirect, incidental, consequential or punitive damages or lost profits or (b)
cost of procurement of substitute goods, technology or services.

 

8.3.2        Except with respect to matters for which Licensee is obligated to
indemnify Harvard under Article 9, each Party’s aggregate liability for all
damages of any kind arising out of or relating to this Agreement or its subject
matter under any contract, negligence, strict liability or other legal or
equitable theory shall not exceed the amounts paid by Licensee to Harvard under
this Agreement.

 

9.Indemnification and Insurance.

 

9.1              Indemnity.

 

9.1.1        Indemnity. Licensee shall indemnify, defend and hold harmless
Harvard and its current and former directors, governing board members, trustees,
officers, faculty, medical and professional staff, employees, students, and
agents and their respective successors, heirs and assigns (collectively, the
“Indemnitees”) from and against any third party claim, liability, cost, expense,
damage, deficiency, loss or obligation of any kind or nature (including, without
limitation, reasonable attorneys’ fees and other costs and expenses of
litigation) based upon, arising out of, or otherwise relating to the rights or
licenses granted to Licensee under this Agreement or any Sublicense, including
any cause of action relating to product liability concerning any product,
process, or service made, used, sold or performed pursuant to any right or
license granted under this Agreement (collectively, “Claims”). Neither Licensee
nor Harvard shall settle any Claim without the prior written consent of the
other, which consent shall not be unreasonably withheld.

 



  19 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

9.2              Insurance.

 

9.2.1        Beginning at the time any Licensed Product is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee, or by an Affiliate, Sublicensee or agent of Licensee,
Licensee shall, at its sole cost and expense, procure and maintain commercial
general liability insurance in amounts not less than [**] U.S. Dollars
(US $[**]) per incident and [**] U.S. Dollars (US $[**]) annual aggregate and
naming the Indemnitees as additional insureds. During clinical trials of any
such Licensed Product, Licensee shall, at its sole cost and expense, procure and
maintain commercial general liability insurance in such equal or lesser amount
as Harvard shall require, naming the Indemnitees as additional insureds. Such
commercial general liability insurance shall provide: (a) product liability
coverage and (b) broad form contractual liability coverage for Licensee’s
indemnification obligations under this Agreement.

 

9.2.2        If Licensee elects to self-insure all or part of the limits
described above in Section 9.2.1 (including deductibles or retentions that are
in excess of [**] (US $[**]) annual aggregate) such self-insurance program must
be acceptable to Harvard and CRICO/RMF (Harvard’s insurer) in their sole
discretion. The minimum amounts of insurance coverage required shall not be
construed to create a limit of Licensee’s liability with respect to its
indemnification obligations under this Agreement.

 

9.2.3        Licensee shall provide Harvard with written evidence of such
insurance upon request of Harvard. Licensee shall provide Harvard with written
notice at least fifteen (15) days prior to the cancellation, non-renewal or
material change in such insurance. If Licensee does not obtain replacement
insurance providing comparable coverage within such fifteen (15) day period,
Harvard shall have the right to terminate this Agreement effective at the end of
such fifteen (15) day period without notice or any additional waiting periods.

 

9.2.4        Licensee shall maintain such commercial general liability insurance
beyond the expiration or termination of this Agreement during: (a) the period
that any Licensed Product is being commercially distributed or sold by Licensee,
or an Affiliate, Sublicensee or agent of Licensee; and (b) a reasonable period
after the period referred to in (a) above which in no event shall be less than
fifteen (15) years.

 

10.Term and Termination.

 

10.1          Term. The term of this Agreement shall commence on the Effective
Date and, unless earlier terminated as provided in this Article 10, shall
continue in full force and effect until the expiration of the last to expire
Valid Claim (the “Term”).

 

10.2          Termination.

 

10.2.1    Termination Without Cause. Licensee may terminate this Agreement for
any or no reason upon sixty (60) days prior written notice to Harvard.

 

10.2.2    Termination for Default.

 

10.2.2.1        In the event that either Party commits a material breach of its
obligations under this Agreement and fails to cure that breach within thirty
(30) days after receiving written notice thereof, the other Party may terminate
this Agreement immediately upon written notice to the Party in breach.

 

10.2.2.2        If Licensee defaults in its obligations under Section 9.2 to
procure and maintain insurance or, if Licensee has in any event failed to comply
with the notice requirements contained therein, then Harvard may terminate this
Agreement immediately without notice or additional waiting period.

 



  20 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

10.2.2.3        Harvard shall be entitled to terminate this Agreement in
accordance with the provisions of Section 3.4.

 

10.2.3    Bankruptcy. Harvard may terminate this Agreement upon notice to
Licensee if Licensee becomes insolvent, is adjudged bankrupt, applies for
judicial or extra-judicial settlement with its creditors, makes an assignment
for the benefit of its creditors, voluntarily files for bankruptcy or has a
receiver or trustee (or the like) in bankruptcy appointed by reason of its
insolvency, or in the event an involuntary bankruptcy action is filed against
Licensee and not dismissed within ninety (90) days, or if Licensee becomes the
subject of liquidation or dissolution proceedings or otherwise discontinues
business.

 

10.3          Effect of Termination.

 

10.3.1    Termination of Rights. Upon expiration or termination of this
Agreement by either Party pursuant to any of the provisions of Section 10.2: (a)
the rights and licenses granted to Licensee under Article 2 shall terminate, all
rights in and to and under the Licensed Patent Rights and Licensed Know-How will
revert to Harvard and neither Licensee nor its Affiliates may make any further
use or exploitation of the Licensed Patent Rights or Licensed Know-How; and (b)
any existing agreements that contain a Sublicense shall terminate to the extent
of such Sublicense; provided, however, that, for each Sublicensee, upon
termination of the Sublicense agreement with such Sublicensee, if the
Sublicensee is not then in breach of its Sublicense agreement with Licensee such
that Licensee would have the right to terminate such Sublicense, such
Sublicensee shall have the right to seek a license from Harvard. Harvard agrees
to negotiate such licenses in good faith under reasonable terms and conditions,
which shall not impose any representations, warranties, obligations or
liabilities on Harvard that are not included in this Agreement.

 

10.3.2    Accruing Obligations. Termination or expiration of this Agreement
shall not relieve the Parties of obligations accruing prior to such termination
or expiration, including obligations to pay amounts accruing hereunder up to the
date of termination or expiration, which shall be paid to Harvard within
forty-five (45) days after such termination or expiration. Notwithstanding any
other provision of this Agreement, after the date of termination or expiration
(except in the case of termination by Harvard pursuant to Section 10.2),
Licensee, its Affiliates and Sublicensees (a) may sell or otherwise dispose of
all Licensed Products then in stock and (b) may complete the production of
Licensed Products then in the process of production and sell or otherwise
dispose of the same, in each case, in accordance with the terms and conditions
of this Agreement, including that in the case of both (a) and (b), Licensee
shall pay the applicable royalties and payments to Harvard in accordance with
Article 4 within thirty (30) days after the end of each Calendar Quarter after
the Term during which such sales or other dispositions are made, provide reports
and audit rights to Harvard pursuant to Article 5 and maintain insurance in
accordance with the requirements of Section 9.2.

 

10.4          Survival. The Parties’ respective rights, obligations and duties
under Articles 5, 9, 10 and 11 and Sections 8.2 and 8.3, as well as any rights,
obligations and duties which by their nature extend beyond the expiration or
termination of this Agreement, shall survive any expiration or termination of
this Agreement. In addition, Licensee’s obligations under Section 4.5 with
respect to Sublicenses granted prior to expiration or termination of the
Agreement shall survive such expiration or termination.

 



  21 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

11.Miscellaneous.

 

11.1          Preference for United States Industry. During the period of
exclusivity of this license in the United States, Licensee shall comply with 37
C.F.R. § 401.14(i) or any successor rule or regulation. Upon Licensee’s request,
and at Licensee’s expense, Harvard shall apply to the applicable United States
governmental agency for a waiver to such requirements; provided, however, that
all reasonable costs incurred by Harvard related to the preparation and
application of the waiver shall be paid by Licensee within forty-five (45) days
following receipt of Harvard’s valid and accurate invoice for such costs. In the
event that Harvard is unable to obtain such waiver, then subject to the Parties
mutually agreeing upon reduced royalty rates and other appropriate modifications
to this Agreement to address Licensee’s loss of exclusivity, the license granted
to Licensee under Section 2.1 shall become non-exclusive.

 

11.2          No Security Interest. Licensee shall not enter into any agreement
under which Licensee grants to or otherwise creates in any third party a
security interest in this Agreement or any of the rights granted to Licensee
herein. Any grant or creation of a security interest purported or attempted to
be made in violation of the terms of this Section 11.2 shall be null and void
and of no legal effect.

 

11.3          Use of Name. Except as provided below, Licensee shall not, and
shall ensure that its Affiliates and Sublicensees shall not, use or register the
name “Harvard” or “Wyss Institute” (alone or as part of another name) or any
logos, seals, insignia or other words, names, symbols or other indicia of origin
owned by Harvard that, in each case, identify Harvard or the Wyss Institute or
any other Harvard school, unit, division or affiliate (collectively, “Harvard
Names”) for any purpose as a trademark except with the prior written approval
of, and in accordance with restrictions required by, Harvard, provided, however
that Company may issue a press release substantially in the form set forth in
Exhibit F to the Collaboration Agreement, which press release has been approved
in advance by Harvard. This restriction shall not apply to any information
required by law to be disclosed to any Governmental Authority, including,
without limitation, to satisfy any securities reporting requirements. If,
notwithstanding this prohibition, Licensee registers any Harvard Name as a
trademark, service mark, domain name, trade name, business or company name or
otherwise anywhere in the world, then, in addition to any other remedies Harvard
may have, Harvard shall have the right to compel Licensee to assign Licensee
rights in such registration to Harvard and Licensee shall take such steps as may
be necessary to transfer record ownership of such registration to Harvard, at
Licensee cost.

 

11.4          Entire Agreement. This Agreement is the sole agreement with
respect to the subject matter hereof and except as expressly set forth herein,
supersedes all other agreements and understandings between the Parties with
respect to the same.

 

11.5          Notices. Unless otherwise specifically provided, all notices
required or permitted by this Agreement shall be in writing and may be delivered
personally, or may be sent by facsimile (if applicable), expedited delivery or
certified mail, return receipt requested, to the following addresses or by email
(with confirmatory copy sent by regular mail), unless the Parties are
subsequently notified of any change of address in accordance with this
Section 11.5:

 

If to Licensee:

ReWalk Robotics, Ltd.

200 Donald Lynch Blvd.

Marlborough, Massachusetts 01752

Email: larry.jasinski@rewalk.com and
ofir@rewalk.com

Facsimile: +1 (508) 251-2970

Attn.: Larry Jasinski and Ofir Koren 

 



  22 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

With copy to the following (if a technical notice):  

ReWalk Robotics, Ltd.

Hatnufa st. 3, floor 6

Yokneaam, POB 161, 2069203

Israel

 

Facsimile: +972-4-959 0125

Email: larry.jasinski@rewalk.com and
ofir@rewalk.com

Attn.: Larry Jasinski and Ofir Koren

 

If to Harvard:

Office of Technology Development
Harvard University
Richard A. and Susan F. Smith Campus Center, Suite 727
1350 Massachusetts Avenue
Cambridge, Massachusetts 02138

Facsimile: +1 (617) 495-9568

Attn.: Chief Technology Development Officer

 

Any notice shall be deemed to have been received as follows: (a) by personal
delivery or expedited delivery, upon receipt; (b) by facsimile, one business day
after transmission or dispatch; (c) by certified mail, as evidenced by the
return receipt. If notice is sent by facsimile, a confirming copy of the same
shall be sent by mail to the same address.

 

11.6          Governing Law and Jurisdiction. This Agreement will be governed
by, and construed in accordance with, the substantive laws of the Commonwealth
of Massachusetts, without giving effect to any choice or conflict of law
provision, except that questions affecting the construction and effect of any
patent shall be determined by the law of the country in which the patent shall
have been granted. Any action, suit or other proceeding arising under or
relating to this Agreement, its subject matter, any document or instrument
delivered pursuant to, or a breach of this Agreement or any such document or
instrument (a “Suit”) shall be brought in a court of competent jurisdiction in
the Commonwealth of Massachusetts, and the Parties hereby consent to the sole
jurisdiction of the state and federal courts sitting in the Commonwealth of
Massachusetts. Each Party agrees not to raise any objection at any time to the
laying or maintaining of the venue of any Suit in any of the specified courts,
irrevocably waives any claim that Suit has been brought in any inconvenient
forum and further irrevocably waives the right to object, with respect to any
Suit, that such court does not have any jurisdiction over such Party.

 

11.7          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.

 

11.8          Headings. Section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.

 

11.9          Counterparts. The Parties may execute this Agreement in two or
more counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Transmission by facsimile
or electronic mail of an executed counterpart of this Agreement shall be deemed
to constitute due and sufficient delivery of such counterpart. If by electronic
mail, the executed Agreement must be delivered in a .pdf format.

 



  23 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

11.10      Amendment; Waiver. This Agreement may be amended, modified,
superseded or cancelled, and any of the terms may be waived, only by a written
instrument executed by each Party or, in the case of waiver, by the Party
waiving compliance. The delay or failure of either Party at any time or times to
require performance of any provisions hereof shall in no manner affect the
rights at a later time to enforce the same. No waiver by either Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

 

11.11      No Agency or Partnership. Nothing contained in this Agreement shall
give either Party the right to bind the other, be deemed to constitute either
Party as agent for or partner of the other or any third party, or be construed
or fiduciary relationship between the Parties. The relationship between the
Parties is that of independent contractors.

 

11.12      Assignment and Successors.

 

11.12.1 This Agreement may not be assigned by either Party without the consent
of the other, which consent shall not be unreasonably withheld, except that each
Party may, without such consent, assign this Agreement, in its entirety, and the
rights, obligations and interests of such Party (a) to any affiliate or (b) to
any purchaser of all of such Party’s equity or all or substantially all of such
Party’s assets or business to which this Agreement relates, or (c) to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation, provided, in each case, that the assignee agrees
in writing to be bound by the terms of this Agreement. Any assignment purported
or attempted to be made in violation of the terms of this Section 11.12 shall be
null and void and of no legal effect.

 

11.12.2 The rights and licenses granted to Licensee hereunder shall run with the
Licensed Patent Rights and Licensed Know-How and Harvard shall not license,
encumber, convey or otherwise transfer its rights in or to the Licensed Patent
Rights or Licensed Know-How in any way that conflicts with the terms of this
Agreement or the rights and licenses granted to Licensee hereunder without the
prior written consent of Licensee (in its sole discretion). Any assignment,
conveyance, license, encumbrance, transfer or other disposition of Harvard’s
rights in or to the Licensed Patent Rights or Licensed Know-How shall be
expressly subject to this Agreement and the rights and licenses granted to
Licensee hereunder.

 

11.13      Force Majeure. Except for monetary obligations hereunder, neither
Party will be responsible for delays resulting from causes beyond the reasonable
control of such Party, including fire, explosion, flood, war, strike, or riot,
provided that the nonperforming Party uses commercially reasonable efforts to
avoid or remove such causes of nonperformance and continues performance under
this Agreement with reasonable dispatch whenever such causes are removed.

 

11.14      Interpretation. Each Party hereto acknowledges and agrees that: (a)
it and/or its counsel reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; (c) the terms and
provisions of this Agreement shall be construed fairly as to both Parties hereto
and not in favor of or against either Party, regardless of which Party was
generally responsible for the preparation of this Agreement; and (d) the use of
“include,” “includes,” or “including” herein shall not be limiting and “or”
shall not be exclusive.

 

11.15      Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, such invalidity shall not render the entire Agreement
unenforceable or invalid but rather the Agreement shall be read and construed as
if the invalid or unenforceable provision(s) are not contained herein, and the
rights and obligations of the Parties shall be construed and enforced
accordingly.

 



  24 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

11.16      No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other individual, corporation, partnership, joint venture, limited liability
company, Governmental Authority, unincorporated organization, trust, association
or other entity any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

11.17      Reimbursement. To the extent that Licensee reimburses Harvard for any
costs incurred by Harvard for the preparation, filing, prosecution and
maintenance of any Patent Rights hereunder (such costs, “Reimbursed Costs”),
then if Harvard grants a license under such Patent Rights to a third Person
outside the Field (each, an “Ex-Field Licensee”) and receives reimbursement from
such Ex-Field Licensee for Reimbursed Costs, then Licensee shall only be
responsible for reimbursing an appropriate portion of such Reimbursed Costs
based on the scope and type of license (i.e., non-exclusive vs. exclusive)
granted to such Ex-Field Licensee and Harvard shall credit Company’s portion of
the Reimbursed Costs to amounts owed to Harvard hereunder.

 

11.18      Licenses of Intellectual Property. Each Party acknowledges and agrees
that all rights and licenses under the Licensed Patent Rights and Licensed
Know-How granted by Harvard to Licensee under this Agreement are, and shall
otherwise be deemed to be, for purposes of the United States Bankruptcy Code
(the “Bankruptcy Code”), including Section 365(n) thereof, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy Code
and in connection therewith, Section 365(n) shall apply. The Parties acknowledge
and agree that Licensee shall retain and may fully exercise all of its
respective rights and elections under the Bankruptcy Code, including, without
limitation, Licensee’s election to continue receiving the benefit of the
licenses granted hereunder in consideration for the royalties due and payable
hereunder. Without limiting the foregoing, if Harvard makes a general assignment
for the benefit of creditors, if a receiver for Harvard’s assets is appointed,
if Harvard becomes insolvent, makes a filing in bankruptcy or ceases operations,
or if any of Harvard’s lenders forecloses upon or otherwise exercises any of its
rights under or with respect to any liens or security interests on any of the
Licensed Patent Rights, Licensed Know-How and/or this Agreement, then Harvard
acknowledges and agrees that such foreclosure and exercise shall be expressly
subject to this Agreement and all rights and licenses under the Licensed Patent
Rights and Licensed Know-How granted by Harvard to Licensee under this Agreement
and the license granted to Licensee hereunder shall, in consideration for the
royalties due and payable hereunder, continue in full force and effect.

 

11.19      Confidentiality. The terms (but not the existence) of this Agreement
constitute the Confidential Information of both Parties pursuant to Article VII
of the Collaboration Agreement and neither Party shall disclose the terms of
this Agreement to any third party except (a) to its Affiliates, Distributors and
Sublicensees and their respective officers, directors, members, employees,
agents and outside advisors who reasonably need to know such information for
exercising such Party’s rights or performing such Party’s obligations under this
Agreement or the Collaboration Agreement, (b) with the prior written approval of
the other Party, (c) the Company may issue a press release substantially in the
form set forth in Exhibit F to the Collaboration Agreement, which press release
has been approved in advance by Harvard, or (d) this restriction shall not apply
to any information required by law to be disclosed to any Governmental Authority
or required to be disclosed publicly pursuant to applicable law, including,
without limitation, pursuant to or in connection with securities law reporting
obligations or the rules of any securities exchange, provided that the Party
disclosing such information shall seek confidential treatment of such
Confidential Information to the extent permitted under applicable law.

 

[Signature page follows]

 



  25 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

President and Fellows of Harvard College   ReWalk Robotics, Ltd.

 

By:

/s/ Isaac T. Kohlberg

  By:

/s/ Larry Jasinski

 

Name:

Isaac T. Kohlberg

  Name:

Larry Jasinski

 

Title:

Senior Associate Provost

Chief Technology Development Officer

Office of Technology Development

Harvard University

  Title:

CEO

 

I, the undersigned, hereby confirm that I have read the Agreement, that its
contents are acceptable to me and that I will act in accordance with its terms,
including the provisions of Section 2.6. 

 

/s/ Conor Walsh   Conor Walsh, Ph.D.  

  



  26 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Exhibit 1.11

Development Milestones

 

Development Milestone Deadline ●              [**] On or before [**].
●              [**] On or before [**]. ●              [**] On or before [**].
●              [**] On or before [**]. ●              [**] On or before [**].
●              [**] On or before [**].



 



  27 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Exhibit 1.12

Development Plan

 

[**].


 



  28 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Exhibit 1.24

Licensed Know-How

 

·[**]

·[**]

·[**]

·[**]

·[**]

 



  29 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 

 

Exhibit 1.25

 

Licensed Patent Rights

 

Harvard Background Patents

 

Case Country Type Appl. Title Serial Number [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]

 

  30 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 



 

Case Country Type Appl. Title Serial Number [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]

 

Licensed Type A Patent Rights

 

[**]

 

Consulting Patent Rights

 

[**]

 

Joint Consulting Patent Rights

 

[**]

 



  31 

* Confidential treatment has been requested for redacted portions of this
exhibit. This copy omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
provided separately to the Securities and Exchange Commission.

 

 